CHARLES A. CARROLL, Circuit Judge.
This appeal involves the question whether Saturdays- shall be included as days for filing papers in the civil court of record, such as a motion for new trial, where Saturday would be the last day for filing the motion.
*4Where two days were allowed for filing a motion for new trial, to a verdict rendered on Thursday, the party moving for new trial delayed until Monday to file the same, and the motion was denied on the ground that it was filed too late.
Rule 7 of the new Florida Common Law Rules, relating to “Time,” says the last day of a period shall be counted unless it is a “Sunday or a legal holiday” in which event it shall be the next ensuing business day which is not Sunday or a holiday, and the rule also provides that in the case of a prescribed period of less than seven days, intervening Sundays and holidays shall be excluded in the computation. It will be noted that the latter provision refers to “holiday” without naming them as legal holidays, also the last sentence of the rule which is under discussion provides that a half holiday shall be considered as any other day and not as a holiday, from which it appears to this court that the rule should apply to any day which can be properly classified as a holiday whether it is a legal holiday within the definition of section 683.01 F.S.A. or not.
It appears to this court that Saturdays have become a holiday for the courts of this county, by virtue of Chapter 25766 Special Acts of Florida 1949, which provides that all county offices in the court house of Dade County shall be closed from each Friday at midnight until the following Monday morning, except in cases of emergency. The present effect of this latter Act is to close the courts and clerk’s offices of this county on Saturdays so that, in effect, a Saturday is as much a legal holiday as Sunday or any expressly designated legal holiday, for the handling of court business or filing of court papers.
Rule 7(b) of the Common Law Rules gives the court authority to extend the time in certain cases, but expressly provides that the court shall not have authority to extend time for motions for new trial, so this opinion shall not be construed as an effort on the part of the court to enlarge the time fixed by law for filing such motions for new trials, but as finding and construing Saturdays in this county as being legal holidays or the equivalent of legal holidays under Rule 7, by virtue of the special Act closing the court house on these days.
Accordingly, the lower court’s order denying motion for new trial is reversed, and the cause remanded for further proceedings.